16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George Alvin CANTRELL, Plaintiff Appellant,v.Parker EVATT, Commissioner, the South Carolina Department ofCorrections, Defendant Appellee.
No. 93-7054.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 10, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  William B. Traxler, Jr., District Judge.  (CA-92-3129)
George Alvin Cantrell, appellant pro se.
Stephen Dallas Baggett, Roy Robinson Hemphill, Burns, McDonald, Bradford, Patrick & Dean, Greenwood, SC, for appellee.
D.S.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting in part and denying in part the Appellee's motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED